In an action to recover damages for personal injuries, the appeal is from an order which denies a motion to dismiss for lack of prosecution, pursuant to rule 156 of the Rules of Civil Practice, upon condition that a note of issue be served and filed for the next term of the court. Order reversed, without costs, and motion granted, without costs. Respondent failed to present facts showing any reasonable excuse for the delay of 28 months after joinder of issue in bringing the case on for trial. The denial of the motion conditionally was, therefore, an improvident exercise of discretion. (Smith v. Schiller, 279 App. Div. 755; Johnson v. Moody’s Investors Service, 285 App. Div. 966; Mazor v. Oceana Realty Corp., 286 App. Div. 1021; Brassner Mfg. Co. v. Consolidated Edison Co. of N. Y., 1 A D 2d 840.) Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.